McKinstry, J., concurring.
I concur in the judgment, and in what is said by Mb. Justice Boss with respect to the indebtedness of the corporation when the assessment was levied.
With respect to the power of the corporation to levy the assessment, even construing section 332 of the Civil Code as containing limitations upon the power conferred by section 331, yet the assessment in question was legal, inasmuch as it and the previous assessments did not amount in the aggregate to “the amount of the capital stock named in the articles of incorporation.”
The subscribed capital stock may be assessed “to the extent” provided in the sections of the Code. (Civ. Code, § 331.)
By section 332 it is provided, that no one assessment must exceed ten per cent of the amount of the capital stock named in the articles of incorporation, with certain exceptions. It seems very plain thatthe amount of “capital stock” named in the exceptions is the amount of capital stock mentioned in the first part of the section—the amount of capital stock “named in the articles of incorporation.”.
The argument of respondent would lead us to the conclusion that section 332 does not mean what it distinctly declares, and that assessments are ordinarily to be graduated by reference, not' to the amount of capital stock in the articles of incorporation, but by reference to the amount subscribed.
Section 332 certainly limits the amount of any one assessment. But if it be treated as limiting the whole amount which may be collected by assessment, still the amount of assessments may be equal to the amount of the capital stock named in the articles. If a corporation shall choose to proceed to business after less than all of its stock is subscribed for, it may do so, but, in such case, those who have subscribed are subject to assessments to the same amount as if all the stock were subscribed for. *201There" are many reasons why the legislature may have imposed such burthen upon the subcribed stock.